301 F.2d 702
Angelo PACCIONE, Appellant,v.David M. HERITAGE, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 19377.
United States Court of Appeals Fifth Circuit.
April 13, 1962.

Angelo Paccione pro se.
Allen L. Chancey, Burton Brown, Asst. U.S. Attys., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The appellant's application for a writ of habeas corpus was denied by the District Court.  We are in agreement with its decision that there is no merit in the appellant's contention.  See United States v. Paccione, 2nd Cir. 1955, 224 F.2d 801, cert. den. 350 U.S. 896, 76 S. Ct. 155, 100 L. Ed. 788.  The judgment of the District Court is


2
Affirmed.